10/28/2021



                                                                                   Case Number: DA 20-0613



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                          No. DA 20-0613
____________________________________________________________

JASON D. FRANKS,

         Petitioner and Appellant,

v.

STATE OF MONTANA,

         Respondent and Appellee.


                                       ORDER


         Upon consideration of Unopposed Motion to supplement the record, and

good cause appearing;


         IT IS HEREBY ORDERED that the motion is hereby granted, and the

clerk shall obtain the following transcripts and file them as part of the record in this

case :


         1.Jury trial- November 5- 9, 2012 ( previously filed in DA 13-0385)


         2.Sentencing hearing- January 2, 2013 ( previously filed in DA 13-0385 )


         3.Jury trial- February 8-11, 2016 ( previously filed in DA 16-0356 )
4. Sentencing hearing-April 7, 2016 ( previously filed in DA 16-0356 ).




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    October 28 2021